UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4100


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAAMAL ANTONIO COTMAN, a/k/a Jamaal A. Cotman,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cr-00185-HEH-1)


Submitted:   November 29, 2011            Decided:   December 20, 2011


Before SHEDD, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew W. Greene, GREENE LAW GROUP, PLLC, Fairfax, Virginia,
for Appellant.     Neil H. MacBride, United States Attorney,
Michael A. Jagels, Special Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jaamal     Antonio    Cotman      was   convicted         of    interference

with commerce by threats and violence, and aiding and abetting

in    violation   of    18    U.S.C.   §   1951      (2006)     (attempted         robbery)

(Count 1); discharge of a firearm in furtherance of a crime of

violence in violation of 18 U.S.C. § 924(c), (d) (2006) (Count

2);    and   possession       of   a   firearm       by   a    convicted       felon    in

violation of 18 U.S.C. § 922(g) (2006) (Count 3).                             Cotman was

sentenced to a total of 240 months of imprisonment.                           On appeal,

he raises one issue: whether the district court erred by denying

his motion for acquittal for his § 1951 Hobbs Act conviction.

For the reasons that follow, we affirm.

             Cotman’s issue turns on whether the Government proved

he    attempted    to   rob    a   drug    dealer     —   which    was       the    conduct

underlying his § 1951 conviction.               We review de novo a denial of

a motion for acquittal.            United States v. Alerre, 430 F.3d 681,

693 (4th Cir. 2005).           Where, as here, the motion was based on a

claim of insufficient evidence, the verdict of a jury must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.                       Glasser v. United

States, 315 U.S. 60, 80 (1942).                   We have defined substantial

evidence     as   evidence     that    a   reasonable         finder    of    fact   could

accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.                       Alerre, 430 F.3d

                                           2
at 693; see United States v. Burgos, 94 F.3d 849, 862 (4th Cir.

1996).

               Here, the jury heard evidence that Cotman and Carl

Phillips exchanged gun fire during what Phillips described as an

attempted robbery.          Phillips was an illegal marijuana dealer.

Moreover, a fellow inmate testified that Cotman told him of the

attempted robbery of “Weed Man,” as Phillips was known.                        Based

on this testimony, and the supporting forensic evidence, we find

that     the    jury   could   have      properly   determined        that    Cotman

attempted to rob Phillips.                Alerre, 430 F.3d at 693; United

States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994) (noting that

this court does not review credibility).                    We have previously

held that a robbery of a drug dealer is sufficient to establish

the interstate commerce element of a § 1951 conviction.                          See

United States v. Williams, 342 F.3d 350, 354 (4th Cir. 2003).

Thus,    we    find    no   error   in   the    district    court’s     denial    of

Cotman’s motion for acquittal.

               Accordingly,    we     affirm.       We     dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                          3